Citation Nr: 1232535	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-39 532	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for renal cell carcinoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to July 1978.  He received numerous decorations, including a Combat Action Ribbon, for this service.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection for malignant cysts of the kidney and bladder was denied therein.  The Veteran appealed this decision.  

Subsequently, jurisdiction was transferred to the RO in Atlanta, Georgia.  This matter additionally was recharacterized as one concerning renal cell carcinoma (claimed as cyst of the kidney and bladder).  This recharacterization is retained by the Board for two reasons.  First, there is no indication of any significant bladder abnormality while there are numerous indications of significant kidney abnormalities.  Second, no objection has been raised in this regard by the Veteran or his representative.

In July 2012, the Veteran indeed testified at a Travel Board hearing before the undersigned Veterans Law Judge regarding the issue of his entitlement to service connection for renal cell carcinoma of the kidneys.  A transcript of the hearing is of record.

The Veteran submitted evidence not considered as of the last adjudication of this mater via an October 2008 statement of the case contemporaneous with the aforementioned hearing.  He also waived his right to have the agency of original jurisdiction (AOJ), which in this case is the RO, initially consider this additional evidence.  Further, the benefit sought is allowed herein.  The Board accordingly need not remand for the AOJ to provide initial consideration but may consider the additional evidence in the first instance here.  See 38 C.F.R. § 20.1304(c).  

No other potential problems with adjudication on the merits have been identified.  Accordingly, the following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder." 

The issue of whether RO rating decisions dated in October 2008 and December 2008, the first of which proposed to reduce the Veteran's evaluation for residuals of prostate cancer from 100 percent to 40 percent and the second of which implemented this reduction, were the product of clear and unmistakable error (CUE) has been raised in a November 2010 statement from the Veteran's representative.  However, it has not been adjudicated by the AOJ.  The Board does not have jurisdiction over it.  It thus is referred to the AOJ for appropriate action.


FINDING OF FACT

The evidence shows that the Veteran has renal cell carcinoma which is related to his in- service exposure to herbicides.


CONCLUSION OF LAW

The criteria for establishing service connection for renal cell carcinoma have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Service connection for renal cell carcinoma is awarded herein.  This constitutes a full grant of the benefit sought on appeal.  Any errors committed regarding the duty to notify or the duty to assist accordingly were harmless and will not be discussed.  

II.  Service Connection

The Veteran contends that he got renal cell carcinoma as a result of his exposure to herbicides during service.  Specifically, he contends that he was exposed to the herbicide Agent Orange because he served in the Republic of Vietnam (RVN) from 1967 to 1968 and in 1972.  The Veteran's representative additionally contended on his behalf at the July 2012 Travel Board hearing that his prostate cancer, which is service-connected, had metastasized to his kidneys.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); 38 U.S.C.A. §§ 1110, 1131.  To establish service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a disease is presumed to have been incurred in or aggravated by service even when there is no record of the disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as calculi of the kidney, bladder, or gallbladder or nephritis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  

Also applicable here are the circumstances for presumptive service connection for diseases associated with exposure to an herbicide agent.  First, the Veteran again must have served 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have been exposed to an herbicide agent during service.  A Veteran is deemed to have been exposed to an herbicide agent if he served in the RVN between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).  Third, the Veteran must manifest a particular disease to a compensable degree within a particular time period.  This period is any time after separation from service for prostate cancer, respiratory cancers, and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(1)(B)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Affirmative evidence rebutting in-service incurrence or aggravation of a chronic disease or disease associated with exposure to an herbicide agent must be taken into consideration even if the aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. § 3.307(d).

Where service connection based on herbicide exposure cannot be presumed, service connection due to such exposure still may be established with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  Direct service connection still may be established, in other words.

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis generally requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, an assessment of the probative value of the lay evidence in addition to the medical evidence must be undertaken.  

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed herein.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

The Veteran's DD-214 denotes that he participated in counterinsurgency operations in the RVN from April 1967 to April 1968 and in combat operations in the RVN from April to May 1972.


Service treatment records do not include a report from the Veteran concerning his medical history upon entry or an entrance examination.  These records reflect the following, however.  At no point did the Veteran seek treatment for any genitourinary problem relating to his kidneys.  He denied all genitourinary symptoms on all medical history reports dated subsequent to his entrance with the exception of admitting seldom painful urination in January 1973.  A left varicocele was found upon examinations in June 1957 and February 1958.  No genitourinary system abnormalities were found at any other examinations to include that in February 1978.  The Veteran certified in July 1978 that there had been no significant change in his health and that he had not suffered any diseases or injuries since his February 1978 examination.

Post-service private treatment records document the following.  As early as May 2006, the Veteran had a history of bilateral renal cysts.  Computerized tomography (CT) showed that one lesion in his right kidney had increased slightly since December 2005 and thus was suspicious for neoplasm.  Papillary neoplasm consistent with papillary renal cell carcinoma was diagnosed following biopsy in August 2006.  Cryoablation first was referenced in September 2006.  CT from December 2006 indeed showed changes in the aforementioned right kidney lesion apparently representing sequela of surgical interval intervention.  By January 2008, CT showed that the size of this cyst/lesion was decreasing.  It further showed no evidence of recurrent or metastatic renal cell carcinoma.  Complex-appearing right renal disease was mentioned following a February 2008 CT, though it was noted that the kidneys had not been well evaluated therein.  From October 2008 on, CT showed that the Veteran's renal cysts and lesions were stable.

Post-service VA treatment records dated in 2008 list personal history of malignant neoplasm of kidney among the Veteran's medical problems, renal cancer among his past medical history, and right renal cell carcinoma among his complaints.

Private Dr. J.B., a specialist in internal medicine with additional extensive training and experience performing disability examinations/evaluations, opined in July 2012 that it is more likely than not that there is a nexus between the Veteran's development of papillary renal cell cancer and his Agent Orange exposure during service.  In doing so, consideration was given to the Veteran's medical history and the procedural history of this matter which was summarized.  Consideration also was given to medical literature including a 2011 article by the American Urological Association indicating that there may be a link between a Veteran's exposure to Agent Orange and his subsequent development of renal cancer.  Dr. J.B. then noted that although renal cancer is not on the list of conditions for which service connection can be established presumptive due to herbicide exposure, additional diagnoses can be added based upon scientific evidence.  Next, Dr. J.B. noted that the genitourinary system, which includes the kidneys and the prostate, develops from similar tissue in fetuses.  Dr. J.B. therefore stated that it is not surprising that Agent Orange would lead to cancers in more than one anatomic area within the genitourinary system.  Cancer in several sites of the alimentary-gastrointestinal system as a result of toxins such as alcohol and smoking was cited as a similar example.  Finally, Dr. J.B. opined that it is as likely as not that there is a nexus between the Veteran's development of papillary renal cell cancer and his exposure to as yet unspecified toxins apart from Agent Orange exposure during service.  

Given the above, the Board finds that service connection for renal cell carcinoma is warranted.  All necessary requirements for establishing entitlement to this benefit are met.  

A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  It is undisputed that the Veteran has the current disability of renal cell carcinoma.  He filed his claim in September 2006.  Papillary renal cell carcinoma was diagnosed immediately prior thereto in August 2006.  Complex-appearing right renal disease, malignant neoplasm of kidney, renal cancer, and right renal cell carcinoma further were referenced thereafter in 2008.

Also undisputed is that the Veteran served more than 90 days during a period of war as well as that this service was after December 31, 1946.  Indeed, his service from September 1956 to July 1978 spanned almost 22 years.  This included service during the entire Vietnam era.  See 38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f) (both defining the Vietnam era as beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the RVN during that period).  

However, there is no indication that the Veteran manifested the chronic disease of calculi of the kidney or of nephritis to a compensable degree within one year of his separation from service in July 1978.  There indeed is no indication that he ever has manifested either of these chronic diseases to any degree.  He does not contend he has been diagnosed with either of them at any point.  No medical evidence concerning the July 1978 to July 1979 timeframe exists.  The near-current and current diagnoses set forth above further do not include either of the aforementioned chronic diseases.

Finally undisputed is that the Veteran served in the RVN.  His participation in counterinsurgency and combat operations there from April 1967 to April 1968 and from April to May 1972 indeed is confirmed.  As both of these periods are between January 9, 1962, and May 7, 1975, he is deemed to have been exposed to an herbicide agent such as Agent Orange during his service.  Yet it cannot be presumed that this exposure is responsible for his current disability of renal cell carcinoma.  Such a presumption exists for certain cancers to include prostate cancer (this is why the Veteran was service-connected for his prostate cancer), but not for renal cancers.  

Indeed, VA has determined that there is no positive association between herbicide exposure and any condition that is not specifically listed in the applicable statutes and regulations cited above or for which it has not been determined should be so listed.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  The National Academy of Sciences in "Veterans and Agent Orange:  Update 2008" and "Veterans and Agent Orange:  Update 2010," specifically found that there was inadequate or insufficient evidence to determine whether or not a positive association exists between exposure to the herbicide Agent Orange and renal cancer (kidney and renal pelvis).  VA determined based upon these updates that a presumption of service connection as due to herbicide exposure is not warranted for renal cancer.  See 75 Fed. Reg. 81,332 (December 27, 2010); 77 Fed. Reg. 47,924 (August 10, 2012).

The next question is whether or not the Veteran incurred an injury or disease during service or aggravated a preexisting injury or disease during service.  A Veteran is presumed to be in sound condition upon entry into service except as to defects, infirmities, or disorders noted at that time or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  No entrance examination is of record here, although it is presumed one was conducted since doing so complies with procedure.  The presumption of soundness attaches where a portion of a Veteran's service treatment records, including his entrance examination, is unavailable or presumed destroyed/lost.  Lee v. Brown, 10 Vet. App. 336 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  Accordingly, this case is one of incurrence rather than aggravation.  

The Veteran does not contend that he experienced renal cell carcinoma during service.  Service treatment records are silent in this regard.  Indeed, these records are silent with respect to any kidney problem with the sole exception of a single report of seldom painful urination.  In-service incurrence of renal cell carcinoma thus is not established.

Nevertheless, it is reiterated that the Veteran is deemed to have been exposed to an herbicide agent during service.  He may receive service connection directly, albeit not presumptively as discussed above, on the basis of this in-service event.  The pertinent question therefore is whether there is any nexus, to include chronicity, continuity of symptomatology, or otherwise, between his current disability of renal cell carcinoma and his in-service herbicide exposure.

No chronicity or continuity of symptomatology nexus exists.  The in-service incurrence of renal cell carcinoma or of any significant kidney problem indeed was not found above.  Chronicity and continuity of symptomatology therefore cannot be found.  Continuity of symptomatology further has not been contended by the Veteran.  He first was found to have a kidney abnormality in approximately December 2005, and first was diagnosed with renal cell carcinoma in August 2006.  These dates correspond to over 27 years and just over 28 years after his separation from service.  A prolonged period without medical complaint can be considered in analyzing a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Acknowledgement is given to the Veteran's belief that his renal cell carcinoma is related to his in-service herbicide exposure.  Such a belief sometimes suffices to establish a causal relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007), specifically Jandreau v. Nicholson, No. 04-1254, 2006 WL 2805545, at *3 (Vet. App. Aug. 24, 2006)) (alterations in original) as follows:  "explicitly rejected [is] the view ... that 'competent medical evidence is required ... [when] the determinative issue involves ... medical etiology'").  It indeed is error to suggest that lay evidence can never be sufficient to satisfy the requirement that there be a nexus between a claimed condition and service.  See Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

The question of whether there exists a service etiology in this case is medical in nature, however.  Of note in this regard are the complexities of the genitourinary system, the numerous potential causes of renal cell carcinoma, and the number of years that have passed since the Veteran's service.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer the above question.  See Jones v. West, 12 Vet. App. 460 (1999).  The Veteran, as a layperson without such knowledge, training, and/or experience, is not competent to render an opinion that there exists a relationship between his service and his current disability of renal cell carcinoma.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

One medical opinion addressing the above question is of record.  Specifically, Dr. J.B. opined that it is more likely than not that a nexus exists between the Veteran's development of papillary renal cell cancer and his Agent Orange exposure during service.  Substantial probative value is afforded to this opinion.

The probative value of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or other pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Black v. Brown, 10 Vet. App. 297 (1997); Ardison v. Brown, 6 Vet. App. 405 (1994); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Here, it does not appear that Dr. J.B. conducted an examination of any scope of the Veteran.  Yet the qualifications and expertise of Dr. J.B. are undisputed.  Dr. J.B. is particularly well-suited to render a nexus opinion in light of his knowledge, training, and experience in both internal medicine and disability examinations/evaluations.  It is unclear whether or not Dr. J.B. had access to the Veteran's claims file and Virtual VA "eFolder."  However, Dr. J.B. at least had access to the pertinent information contained therein.  Such information indeed was summarized.  Dr. J.B. also considered relevant medical literature.  The factual premises underlying Dr. J.B.'s opinion, the Veteran's in-service exposure to an herbicide agent and subsequent development of renal cell carcinoma, are correct as discussed above.  A rationale, to include the aforementioned medical literature as well as a discussion of fetal development, was provided for the opinion by Dr. J.B.  Dr. J.B.'s use of the phrase more likely than not finally conveys the requisite amount of certainty.  The benefit of the doubt indeed dictates only that a nexus be as likely as not (50 percent or greater probability).

Nothing more is required to establish service connection for renal cell carcinoma.  This benefit accordingly is granted.  It follows that no further discussion, to include of Dr. J.B.'s opinion concerning the Veteran's in-service exposure to as yet unspecified toxins and of secondary service connection as it relates to metastasis of cancer from the Veteran's service-connected prostate to his kidneys, is necessary.


ORDER

Service connection for renal cell carcinoma is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


